Condor Capital Corp. v Cals Invs., LLC (2022 NY Slip Op 01237)





Condor Capital Corp. v Cals Invs., LLC


2022 NY Slip Op 01237


Decided on February 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 24, 2022

Before: Webber, J.P., Kern, Moulton, González, Mendez, JJ. 


Index No. 650034/19 Appeal No. 15393-15393A Case No. 2021-03231, 2021-03437 

[*1]Condor Capital Corp., Plaintiff-Appellant,
vCals Investors, LLC, et al., Defendants-Respondents, First Associates Loan Servicing, LLC, Defendant. 


Kirsch & Niehaus PLLC, New York (Paul R. Niehaus of counsel), for appellant.
Kane Kessler, P.C., New York (Daniel Gimmel of counsel), for respondents.

Appeals from order, Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about March 12, 2020, which, inter alia, granted defendants-respondents' motion to dismiss the first amended complaint, and order, same court (Andrew Borrok, J.), entered on or about February 8, 2021, which denied plaintiff's motion pursuant to CPLR 3025 to amend the complaint, unanimously dismissed, without costs, as moot.
Plaintiff appeals from the motion court's refusal to consider new causes of action that it asserted solely and for the first time in its brief in opposition to defendants' motion to dismiss and that it sought to assert by way of amendment to the complaint after defendants' motion had been granted.
After the orders were issued, plaintiff filed a new action in which it asserts the
very claims it now seeks to reinstate. Thus, the appeal from both orders is moot (see BDCM Fund Adviser, L.L.C. v Zenni, 98 AD3d 915 [1st Dept 2012]).	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 24, 2022